Case 2:19-cv-12523-JMV-JAD Document 42 Filed 03/16/20 Page 1 of 2 PagelD: 281

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

ANGEL ALFONSO, RUBEN
CANDELARIA, DORKA REVECO,
YESENIA DEL RIO, AND
COMMUNICATIONS WORKERS OF

AMERICA LOCAL 1045, CIVIL ACTION NO.:
Plaintiffs, 2:19-cv-12523-JMV-JAD
v. CONSENT ORDER VACATING
DEFAULT AND AFFORDING

FELIX ROQUE, individually and as Mayor of DEFENDANT SIXTY DAYS TO
the Town of West New York, SUSAN ANSWER OR OTHERWISE RESPOND
COLACURCIO, individually and as TO PLAINTIFFS’ FIRST AMENDED
Commissioner of the Town of West New COMPLAINT
York, SILVIO ACOSTA, individually and as a
supervisor in the Department of Public Works Document Field Electronically

 

in the Town of West New York, THE TOWN
OF WEST NEW YORK, JOHN DOES 1-50,

Defendants.

 

 

This matter having been brought before the court by way of Consent Order on application
by Reppert, Kelly & Vytell, LLC, attorneys for defendant, Felix Roque for an Order vacating
default and affording defendant sixty days to answer or otherwise respond to plaintiffs’ first
amended complaint; and Flavio L. Komuves, Esq., counsel for plaintiffs having consented
hereto, and good cause having been shown;

irisontuHis | bth dayor Merch . 2020

ORDERED that the default entered against Defendant, Felix Roque is hereby vacated,

and it is
vy . Case 2:19-cv-12523-JMV-JAD Document 42 Filed 03/16/20 Page 2 of 2 PagelD: 282

unti| May S, 2020

FURTHER ORDERED that the defendant shall have | ‘ to

answer or otherwise respond to plaintiffs’ first amended complaint filed on January 31, 2020;

and it is

FURTHER ORDERED, service of the within Order shall be deemed effective upon

electronic filing by the Court.

 

. Jdseph A. Dickson
United States Magistrate Judge

 

’

THE UNDERSIGNED CONSENT TO THE FORM AND ENTRY OF THE FORGOING ORDER

REPPERT KELLY & VYTELL, LLC

s/J. Vincent Reppert

WEISSMAN & MINTZ

s/ Flavio L. Komuves

 

J. Vincent Reppert, Esq.

110 Allen Road, Suite 208
Basking Ridge, New Jersey 07920
Tel. 908.605.2120
jvreppert(orkvfirm.com

Counsel for Defendant,

Felix Roque

Flavio L. Komuves, Esq.

One Executive Drive, Suite 200
Somerset, New Jersey 08873
Tel. 732.563.4565
fkomuves‘@weissmanmintz.com
Counsel for Plaintiffs,

Angel Alfonso, Ruben
Candelaria, Dorka Reveco,
Yesenia Del Rio, and
Communications Workers Of
America Local 1045
